Citation Nr: 0420172	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to asbestosis 
exposure in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had more than 26 years of active duty, including 
that verified in the claims file from December 1949 to 
October 1953, from June 1954 to July 1961, and from May 1979 
to November 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The veteran's appeal also initially included the issues of 
entitlement to service connection for tinnitus, a prostate 
disorder, and dry eyes.  However, the RO granted service 
connection for tinnitus in a June 2003 rating decision, and 
the veteran withdrew the claims for service connection for a 
prostate disorder and dry eyes in an October 2003 submission.

The reopened claim for service connection for a heart 
disorder, as well as the claim for service connection for 
COPD, are addressed in the REMAND portion of the decision 
below and REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's appeal has been obtained by the RO.

2.  The RO denied the veteran's claim for service connection 
for a heart disorder in an unappealed February 1995 rating 
decision.

3.  Evidence received since the February 1995 rating decision 
is new, in the sense of not being previously submitted to VA 
decisionmakers, and relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a heart disorder.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for a heart disorder.  38 
U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under the recently revised provisions of 38 C.F.R. 
§ 3.156(a), which are effective in this case because the 
veteran's claim was received in January 2002, subsequent to 
regulation's effective date of August 29, 2001, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which, by itself or in connection 
with evidence previously included in the record, "relates to 
an unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, the RO denied the veteran's initial claim for 
service connection for a heart disorder in rating decisions 
issued in December 1994 and February 1995.  Evidence of 
record at that time included the veteran's service medical 
records, as well as a February 1994 VA examination report 
containing a diagnosis of a "history of occasional 
[premature ventricular contractions]," with no findings 
shown upon a heart examination.

The veteran submitted a Notice of Disagreement with the 
December 1994 denial in January 1995 and was issued a 
Statement of the Case in February 1995.  In March 1995, 
however, the veteran notified the RO that he sought to 
withdraw his appeal.  As a consequence, the February 1995 
rating decision, the last RO action in which the veteran's 
claim was denied on any basis, is final under 38 U.S.C.A. 
§ 7105(c).  The question for the Board now is whether new and 
material evidence has been received by the RO in support of 
the veteran's claim since the issuance of that decision.

VA medical records received subsequent to the February denial 
include an April 2002 VA treatment report, which contains an 
assessment of coronary atherosclerosis.  Compared to the 
February 1994 VA examination report, this more recent 
treatment report is strongly suggestive of a current and 
chronic heart disorder.  Accordingly, this report relates to 
an unestablished fact, namely a current diagnosis, necessary 
to substantiate the claim for service connection for a heart 
disorder.  Therefore, it is the determination of the Board 
that new and material evidence has been submitted, and the 
claim is reopened.

For reasons described in further detail in the REMAND section 
of this decision, the Board will not make a final 
determination on the veteran's claim until further 
evidentiary development has been completed.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a heart disorder; to that 
extent only, the appeal is granted.


REMAND

Having reopened the veteran's claim for service connection 
for a heart disorder, the Board observes that he was treated 
for elevated blood pressure on multiple occasions during 
service, notably in April 1983 and April 1988.  There is 
postservice evidence of current disability.  This evidence of 
cardiovascular symptomatology during service and thereafter 
renders necessary a VA cardiovascular examination to 
determine whether a current heart disorder is etiologically 
related to service.  38 C.F.R. § 3.159(c)(4) (2003) 
(examination is ordered if record does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim).  

Similarly, while the veteran was not specifically diagnosed 
with COPD during service, both a VA treatment record from 
January 2001 and a VA doctor's opinion from October 2001 
suggest a link between current pulmonary symptomatology and 
asbestos exposure during service.  It does not appear that 
the veteran's treatment providers have had the opportunity to 
review his claims file, however.  Accordingly, a VA pulmonary 
diseases examination addressing the nature and etiology of 
the veteran's claimed COPD is also necessary.  Id.  See also 
Green v. Derwinski, 1 Vet. App. 121 (1991)

Therefore, this case is REMANDED for the following 
development:

1.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the nature and etiology of his claimed 
heart disorder.  The examiner must review 
the veteran's claims file in conjunction 
with the examination.  The examiner 
should identify all cardiovascular 
disabilities found.  Based on the claims 
file review and the examination findings, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the veteran's heart 
disorder(s) is etiologically related to 
service.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.

2.  The veteran should also be afforded a 
VA pulmonary diseases examination to 
determine the nature and etiology of his 
claimed COPD.  The examiner must review 
the veteran's claims file in conjunction 
with the examination.  Based on the 
claims file review and the examination 
findings, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that the veteran's claimed 
COPD or other identified pulmonary 
disability is etiologically related to 
asbestos exposure during service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
typewritten report.

3.  Then, the veteran's claims for 
service connection for a heart disorder 
and COPD, to include as due to asbestos 
exposure in service, must be 
readjudicated.  If the determination of 
one or both claims remains unfavorable to 
the veteran, he and his representative 
should be issued a Supplemental Statement 
of the Case addressing the noted 
claim(s).  The veteran should be allowed 
a reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



